NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0200n.06

                                           No. 19-2122


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 ROSA PARKS, deceased,                           )
                                                 )
                                                                                  FILED
        Plaintiff,                                                           Apr 08, 2020
                                                 )
                                                 )                      DEBORAH S. HUNT, Clerk
 ELAINE STEEL, Personal Representative
 of the Estate of Rosa Parks,                    )
                                                 )
        Plaintiff-Appellee,                      )
                                                 )
 v.                                                          ON APPEAL FROM THE UNITED
                                                 )
                                                             STATES DISTRICT COURT FOR
                                                 )
 LAFACE RECORDS, et al.,                                     THE EASTERN DISTRICT OF
                                                 )
        Defendants,                                          MICHIGAN
                                                 )
                                                 )
 GREGORY J. REED AND ASSOCIATES,                 )
 P.C.,                                           )
        Movant-Appellant,                        )
                                                 )


                                             ORDER

BEFORE:        NORRIS, DAUGHTREY, and LARSEN, Circuit Judges.

        This appeal is before us following a remand to the district court for purposes of

clarification, which the district court has provided. Gregory Reed had filed a motion in the district

court seeking to renew a judgment entered there in August 2007, mandating payment of litigation

costs to Reed as provided in a 2005 settlement agreement reached by the parties to the original

litigation. It was Reed’s position that he had never been paid the amount of $125,000 called for

in both the 2005 settlement agreement and the 2007 order by the district court. There was nothing

in the record before us to prove or disprove Reed’s allegation.
No. 19-2122, Rosa Parks v. LaFace Records


       On remand, the district court promptly convened a conference with the parties, augmented

the record, and—as it had earlier—denied Reed’s motion to renew the 2007 judgment as futile.

       The record now establishes that on August 10, 2005, the district court approved the

allocation of $125,000 in costs to Reed, and that on August 25, 2005, he was issued a check for

that amount, plus an additional $91,299.33 in attorney’s fees. The check, made out to Gregory J.

Reed & Associates, P.C., was deposited on August 30, 2005. The district court correctly held that

Reed’s motion to renew was futile. Reed’s arguments on appeal to the contrary are meritless.

       AFFIRMED.


                                            ENTERED BY ORDER OF THE COURT




                                            __________________________________
                                            Deborah S. Hunt, Clerk




                                               -2-